[Cite as State ex rel. Knight Transp. v. Indus. Comm., 2021-Ohio-4574.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Knight Transportation, Inc.,             :

                 Relator,                              :

v.                                                     :                     No. 20AP-296

Industrial Commission of Ohio et al.,                  :                  (REGULAR CALENDAR)

                 Respondents.                          :



                                            D E C I S I O N

                                   Rendered on December 28, 2021


                 On Brief: Reminger Co., L.P.A., and Ronald A. Fresco, for
                 relator. Argued: Ronald A. Fresco.

                 On Brief: Dave Yost, Attorney General, and Natalie J.
                 Tackett, for respondent Industrial Commission of Ohio.
                 Argued: Natalie J. Tackett.

                 On Brief: Gould Law, LLC, and Craigg E. Gould, for
                 respondent Michael A. Wurschum.


                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION

KLATT, J.
        {¶ 1} Relator, Knight Transportation, Inc., commenced this original action in
mandamus seeking an order compelling respondent, Industrial Commission of Ohio
("commission"), to vacate its order denying relator's motion to find that an allowed claim
based on the condition "substantial aggravation of a pre-existing arachnoid cyst" has
abated, and to issue an order granting said motion.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
we referred this matter to a magistrate who issued a decision, including findings of fact and
conclusions of law, which is appended hereto. The magistrate found that there was some
No. 20AP-296                                                                                 2

evidence before the commission to support its determination that substantial aggravation
of respondent, Michael A. Wurschum's ("claimant"), preexisting arachnoid cyst had not
abated. Therefore, the magistrate has recommended that we deny relator's request for a
writ of mandamus.
       {¶ 3} Relator has filed objections to the magistrate's decision. In its first objection,
relator argues that the magistrate erred because the claimant failed to produce evidence to
rebut relator's medical evidence (Dr. Glazer's report) that his preexisting arachnoid cyst
condition had returned to the level that would have existed without the injury. We disagree.
       {¶ 4} Contrary to relator's assertion, the claimant did present evidence that directly
rebutted relator's medical evidence. The claimant offered the office notes and report of
Dr. Fye. Dr. Fye expressly stated that he disagreed with Dr. Glazer's opinion that the
conditions substantially aggravated by the claimant's work injury are resolved.            He
expressly stated that the claimant's arachnoid cyst condition will continue to be an issue for
the claimant as he continues to perform heavier labor activities. The fact that Dr. Fye did
not limit his opinion to just the arachnoid cyst condition does not nullify his conclusion that
the claimant's symptoms never completely resolved. The claimant also testified that his
symptoms from the aggravation of his arachnoid cyst had not completely abated. Relator
is really arguing that the opinion of its medical expert, Dr. Glazer, is more persuasive than
Dr. Fye's opinion because it is more focused. Such an argument goes to the weight of the
evidence, which is within the sole province of the commission to decide. Because the
claimant presented some medical evidence that rebutted relator's medical evidence with
respect to whether the aggravation of the claimant's preexisting arachnoid cyst condition
had abated, we overrule relator's first objection.
       {¶ 5} In its second objection, relator argues that the magistrate erred in concluding
that the claimant's testimony was some evidence supporting the commission's decision.
Again, we disagree.
       {¶ 6} Because Dr. Fye's opinion constitutes objective diagnostic and/or objective
clinical findings that the aggravation of the claimant's preexisting arachnoid cyst condition
had not abated, the commission could also consider the claimant's subjective complaints in
reaching its decision. R.C. 4123.01(C)(4). (Subjective complaints may be evidence of
substantial aggravation if supported by objective diagnostic findings, objective clinical
findings, or objective test results.) Therefore, we overrule relator's second objection.
No. 20AP-296                                                                                 3

       {¶ 7} Relator's third and fourth objections are related and we consider them
together. In its third objection, relator argues that, contrary to the magistrate's statement,
it did present medical evidence (Dr. Glazer's report) to support its argument that the
reoccurrence of the arachnoid cyst was not related to the aggravation of the preexisting
arachnoid cyst. In its fourth objection, relator argues that, contrary to the magistrate's
statement, Dr. Glazer's report separated out the aggravation of the arachnoid cyst condition
from the other consequences of the claimant's injury and surgery. Neither objection,
however, invalidates the magistrate's conclusion that there is some evidence supporting the
commission's decision.
       {¶ 8} Even if the magistrate was mistaken in stating that there was no evidence in
the record that the reoccurrence of the arachnoid cyst was not related to the aggravation of
the preexisting arachnoid cyst, and in stating that Dr. Glazer did not separate out the
aggravation of the arachnoid cyst condition from the other consequences of the claimant's
injury and surgery, these misstatements are of no consequence. Nothing in the magistrate's
decision indicates that the magistrate weighed the medical evidence. Quite the contrary,
the thrust of the magistrate's decision is that Dr. Fye's opinion and the claimant's testimony
are some evidence supporting the commission's decision that the aggravation of the
arachnoid cyst condition had not completely abated. Any misstatement by the magistrate
in characterizing Dr. Glazer's report is of no consequence because the commission did not
rely on Dr. Glazer's report and the magistrate was not weighing the evidence. For these
reasons, we overrule relator's third and fourth objections.
       {¶ 9} In his last objection, relator argues that the magistrate wrongly found there
was no objective evidence that the claimant "suffers from some condition or tendency to
develop spinal cysts that can be taken to stand apart from the process of injury in this case."
(Mag.'s Decision at ¶ 50.) According to relator, such a finding belies the very nature of
substantial aggravation litigation and the magistrate erred in concluding that relator's
motion failed because there was a lack of proof between the preexisting arachnoid cyst and
recurrent arachnoid cyst.
       {¶ 10} This objection suffers from the same mistaken premise as relator's third and
fourth objections. Essentially, relator is arguing that the magistrate weighed the evidence
improperly because it mischaracterized and/or ignored Dr. Glazer's report. As previously
noted, the magistrate did not weigh the evidence. Rather, the magistrate simply found
No. 20AP-296                                                                             4

there was some evidence (Dr. Fye's opinion and the claimant's testimony) to support the
commission's decision. Therefore, we overrule relator's fifth objection.
       {¶ 11} Following an independent review of this matter, we find that the magistrate
has properly determined the facts and applied the appropriate law. Therefore, we adopt
the magistrate's decision as our own, including the findings of fact and conclusions of law
contained therein. In accordance with the magistrate's decision, we deny relator's request
for a writ of mandamus.
                                         Objections overruled; writ of mandamus denied.

                        DORRIAN, P.J., and MENTEL, J., concur.
No. 20AP-296                                                                             5

                                        APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State ex rel. Knight Transportation, Inc.,   :

              Relator,                       :

v.                                           :                    No. 20AP-296

Industrial Commission of Ohio et al.,        :               (REGULAR CALENDAR)

              Respondents.                   :



                          MAGISTRATE'S DECISION

                                 Rendered on June 1, 2021


              Reminger Co., L.P.A., and Ronald A. Fresco, for relator.

              Dave Yost, Attorney General, and Natalie J. Tackett, for
              respondent Industrial Commission of Ohio.

              Gould Law, LLC, and Craigg E. Gould, for respondent
              Michael A. Wurschum.


                                     IN MANDAMUS

       {¶ 12} Relator, Knight Transportation, Inc. ("relator" or "Knight"), seeks a writ of
mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate
its order denying Knight's motion requesting the commission to find that an allowed claim
based on substantial aggravation of a pre-existing condition has abated. Knight moved on
the basis that the injured worker, respondent Michael A. Wurschum, had returned to the
baseline condition that existed prior to his workplace injury with respect to the allowed
condition for which Knight sought abatement.
No. 20AP-296                                                                                 6

Findings of Fact:
       {¶ 13} 1. Wurschum sustained an injury in the course and scope of his employment
with relator as a truck driver on May 17, 2018. (Stip. at 7.) While the first report of injury
is not found in the record, Wurschum's general description to subsequent medical
providers was that on that date, he was climbing into the cab of his truck, lost his footing,
fell in a manner that twisted his back, and while he did not fall to the ground, he had to lean
against the cab of his truck because his legs were giving out. (Stip. at 7.) The next day he
suffered severe pain and could not move.
       {¶ 14} 2. Relator participates in Ohio's Workers' Compensation program as a self-
insured employer.
       {¶ 15} 3. On May 19, 2018, Wurschum sought care from Trinity Health System's
Care Facility in Steubenville, Ohio. (Stip. at 1.)
       {¶ 16} 4. His treating physician sent him for radiology exams due to progressive
loss of sensation and function of Wurschum's lower extremities. (Stip. at 3.) Successive
MRIs on June 9 and 11, 2018 revealed significant spinal canal stenosis caused by an
arachnoid cyst of the lumbar and thoracic lumbar spine. Mark A. Fye, M.D., scheduled
urgent surgery for Wurschum on June 12, 2018. (Stip. at 9.) Dr. Fye's post-operative report
noted a pre-operative diagnosis as follows: "Severe spinal stenosis T10 through L1 with
epidural cyst large causing cord compression and progressive myelopathy with weakness
in both lower extremities." (Stip. at 10.) The post-operative diagnosis was identical. Dr.
Fye performed a T10, T11, T12, L1 laminectomy in connection with excision of the epidural
cyst, and decompression of the spinal cord.
       {¶ 17} 5. Dr. Fye was assisted by Vincent Miele, M.D., during the surgery for actual
excision of the cyst proper. (Stip. at 12.) Dr. Miele's post-operative report describes
removal of a large cyst and placement of a large fascial graft to repair the affected area of
the spinal cord. (Stip. at 12.)
       {¶ 18} 6. The post-operative pathology report stated a final diagnosis of "epidural
cyst, thoracic and lumbar, spinal laminectomy: fibrous tissue consistent with cyst wall."
(Stip. at 14.)
       {¶ 19} 7. Dr. Fye examined Wurschum again on June 25, 2018. Dr. Fye noted as
follows: "He is a couple weeks out from his laminectomy thoracic along with excision of
intraoperative spinal tumor. Overall, he is doing well. Wounds healing, no signs of any
No. 20AP-296                                                                               7

spinal fluid leak. He had arachnoid cyst that was basically epidural, but he had intradural.
* * * Clinically, he seems to be getting stronger in his legs, using walker, but he is much
stronger than he was prior to surgery." (Stip. at 17.)
       {¶ 20} 8. Wurschum was released to return to his former position of employment
without restrictions effective July 30, 2018 based on a July 26, 2018 examination by
Dr. Fye. (Stip. at 23.)
       {¶ 21} 9. Nathan A. Fogt, D.O., performed and submitted a file review on behalf of
relator on July 5, 2018. After reviewing Wurschum's records, Dr. Fogt opined that, in
addition to the initially allowed condition of lumbar strain, the additional conditions of
substantial aggravation of pre-existing arachnoid cyst should be allowed, and the related
surgery was a medically necessary procedure. (Stip. at 21.)
       {¶ 22} 10. Relator's self-insured risk management provider, York Risk Services
Group, accordingly notified Wurschum that the additional conditions were allowed by
letter dated July 16, 2018. (Stip. at 22.)
               11. Including the additional allowed conditions post-surgery, Wurschum's
claim was globally allowed for "strain of lower back; substantial aggravation of pre-
existing spinal stenosis T10-11, T11-12, T12-L1; substantial aggravation of pre-existing
arachnoid cyst." (Stip. at 47.)
       {¶ 23} 12. On January 9, 2019, Wurschum again saw Dr. Fye complaining of
renewed weakness in his right leg. (Stip. at 31.) Dr. Fye ordered an additional MRI to check
for recurrence of the arachnoid cyst. (Stip. at 31.) Dr. Fye noted as follows: "He is about 7
months out from his tumor removal * * *. On re-examination, he has got fairly good
strength in both lower extremities. He walks okay. I do not see any changes from his
previous exam but we will go ahead and do an MRI scan to make sure there is no recurrence
of his tumor." (Stip. at 31.)
       {¶ 24} 13. Wurschum underwent the MRI exam on March 1, 2019. (Stip. at 34.) A
resulting radiology report from Amanda Wiant, M.D., noted that "[s]ince the prior
[radiology] study, the patient has undergone laminectomy from T10 through L1. The
extradural cyst from T10 through L1 is again seen, and measures 10 cm in craniocaudal
dimension, 1.7 cm in anterior posterior dimension, and 3.3 cm in transverse dimension.
There again is mass effect on the dorsal aspect of the cord, improved." (Stip. at 34.)
No. 20AP-296                                                                               8

       {¶ 25} 14. Relator scheduled Wurschum for an independent evaluation to assess the
significance of the cyst reoccurrence in the context of the existing claim. Dennis A. Glazer,
M.D., examined Wurschum on May 13, 2019 and reviewed his records before producing an
independent medical evaluation report. (Stip. at 38.) Dr. Glazer opined as follows:
                 It is my opinion within reasonable medical probability that
                 the substantially aggravated condition of spinal stenosis at
                 T10-11, should have returned to the baseline such that it can
                 now be said that the substantially aggravated condition has
                 abated. This was surgically addressed. * * * He also has
                 evidence of a recurrent cyst which is unrelated to this claim.
                 Therefore, substantial aggravation should be considered as
                 abated.

       {¶ 26} Dr. Glazer repeated his findings for the other levels of Wurschum's spine
affected by the injury, stating:
                 It is my opinion within reasonable medical probability that
                 the claimant had prior issues with spasticity and continues to
                 have them. It would appear that the claimant's symptoms
                 relative to the arachnoid cyst are the same. The cyst
                 reoccurred, which is unrelated to the claimant's employment
                 by any means of causation. As such, it is my opinion the
                 allowed condition of arachnoid cyst has returned to the level
                 that would have existed but for the injury such that it can be
                 now said that this substantially aggravated condition has
                 abated.

       {¶ 27} 15. Relator filed on August 16, 2019 a motion seeking a declaration under
R.C. 4123.54(G) that the allowed condition of substantial aggravation of pre-existing
condition had abated. The motion specifically requested as follows: "Now comes the
employer, by and through counsel, and moves the Industrial Commission for a finding that
the condition 'substantial aggravation of preexisting large arachnoid cyst' has abated."
(Stip. at 44.)
       {¶ 28} 16. Dr. Fye produced office notes based on an examination of Wurschum on
September 5, 2019. (Stip. at 45.) Dr. Fye noted Wurschum's complaints of numbness and
pain and one incident of loss of bowel control. Based on Wurschum's own description, Dr.
Fye concluded that some of these increased complaints were due to a changed routine at
work due to heavier labor. Dr. Fye concluded as follows:
No. 20AP-296                                                                              9

                 Overall, his back exam is unremarkable. He has got less pain
                 now. Most of his back pain when he was unloading the truck
                 was more lumbar and thoracic areas. Incision is well healed.

                 I think he is stable. He is to continue to drive truck, just do
                 work restrictions, no heavy lifting. I will see him back as
                 needed.

(Stip. at 45.)

       {¶ 29} 17. Dr. Fye produced an opinion in response to Dr. Glazer's report and
disagreeing with Dr. Glazer's conclusions on September 27, 2019. (Stip. at 46.) In this, Dr.
Fye stated as follows:
                 I reviewed the IME report from Dennis Glazer, M.D. in
                 regards to the above patient. I disagree that the conditions
                 substantially aggravated by his work injury are resolved. His
                 aggravations of spinal stenosis T10-11, spinal stenosis T11-
                 T12, spinal stenosis T12-L1 and arachnoid cyst will continue
                 to be an issue for him as he continues to perform heavier labor
                 activities.

                 Upon my most recent visit of 9/5/2019 I recommended that
                 the patient can work full time[,] wanted him to restrict lifting
                 to no greater than 50 pounds due to a recent flare up because
                 of heavier labor. I also want him to get up and move a[t] least
                 every 4 hours as sitting longer than that is not recommended.
                 Because he is status post back surgery ideally getting up even
                 more frequently is better but the maximum is 4 hours.
                 Michael also has had to drive at work greater than 6 days in a
                 row which requires long periods [of] sitting so I recommended
                 he not drive greater than 6 days which is still a lot but that is
                 the most I would advise without a break.

(Stip. at 46.)

       {¶ 30} 18. A district hearing officer ("DHO") granted relator's motion by order
mailed October 11, 2019 accepting Dr. Glazer's opinion that Wurschum had reverted to his
baseline condition. (Stip. at 48.)
       {¶ 31} 19. Wurschum appealed, and after a hearing before a commission staff
hearing officer ("SHO"), the SHO vacated the DHO's order and issued an order mailed
January 18, 2020 denying relator's motion to declare that the substantial aggravation of
pre-existing conditions had abated:
No. 20AP-296                                                                              10

                 It is the finding of the Staff Hearing Officer that the Employer
                 has not met its burden of proving abatement of the allowed
                 condition of "substantial aggravation of pre-existing
                 arachnoid cyst." Therefore, the Staff Hearing Officer denies
                 the Employer's request to find that this condition has abated.

(Stip. at 49.)

       {¶ 32} The SHO indicated that the determination was based on the office notes of
Dr. Fye, Dr. Fye's opinion report disagreeing with the report of Dr. Glazer, as well as
Wurschum's personal testimony that, although initial improvement followed surgery, the
symptoms never completely resolved, and Wurschum suffered continued lower back pain,
leg weakness, and spasms while working under restrictions declared by Dr. Fye.
       {¶ 33} 20. Relator's appeal from the SHO's order was refused by the commission by
order mailed February 6, 2020. (Stip. at 51.)
       {¶ 34} 21. The commission denied reconsideration by order dated February 26,
2020. (Stip. at 59.)
       {¶ 35} 22. Relator filed its complaint in mandamus on June 1, 2020.
Discussion and Conclusions of Law:
       {¶ 36} In order for this court to issue a writ of mandamus as a remedy from a
determination of the commission, relator must show a clear legal right to the relief sought
and that the commission has a clear legal duty to provide such relief. State ex rel.
Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967). A clear legal right to a writ of
mandamus exists where the relator shows that the commission abused its discretion by
entering an order which is not supported by any evidence in the record. State ex rel. Elliott
v. Indus. Comm., 26 Ohio St.3d 76 (1986). On the other hand, where the record contains
some evidence to support the commission's findings, there has been no abuse of discretion
and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry Co., 29 Ohio
St.3d 56 (1987). Furthermore, questions of credibility and the weight to be given evidence
are clearly within the discretion of the commission as fact finder. State ex rel. Teece v.
Indus. Comm., 68 Ohio St.2d 165 (1981).
       {¶ 37} As a preliminary question, the magistrate determines that mandamus is the
appropriate remedy here rather than an appeal as a right-to-participate action. Because
the commission has determined initially that Wurschum's claim for aggravation of pre-
existing condition would be allowed, there is no appeal available to the court of common
No. 20AP-296                                                                             11

pleas under R.C. 4123.512 from the commission's refusal to find abatement. Relator lacks
a legal remedy and may resort to mandamus:
             In order for this decision to be appealable to the court of
             common pleas, the commission would have had to make a
             finding that the preexisting condition was not aggravated in
             the course of * * * employment and that the condition was
             therefore disallowed. No such finding was made here.
             Accordingly, this matter, a decision about the extent of [the
             employee's] disability, is not appealable to the court of
             common pleas under R.C. 4123.512.

             ***

             If we held that a decision to no longer compensate an
             individual for an allowed condition was in essence the same
             as a decision on the right to participate, we would subject a
             whole class of commission decisions to a less deferential level
             of review that the legislature did not authorize.

             We hold that a decision that a claimant's preexisting condition
             that was substantially aggravated by a workplace injury has
             returned to the level that would have existed absent the
             workplace injury involves the extent of a claimant's disability
             that may be challenged in a mandamus action.

Clendenin v. Girl Scouts of W. Ohio, 150 Ohio St.3d 300, 2017-Ohio-2830, ¶ 15, 17-18.
      {¶ 38} Instances of industrial injury involving aggravation of a pre-existing
condition present a special case in Ohio Workers' Compensation law. R.C. 4123.01(C)(4)
provides the initial premise that the definition of compensable injury does not include the
following:
             A condition that pre-existed an injury unless that pre-existing
             condition is substantially aggravated by the injury. Such a
             substantial aggravation must be documented by objective
             diagnostic findings, objective clinical findings, or objective
             test results. Subjective complaints may be evidence of such a
             substantial aggravation. However, subjective complaints
             without objective diagnostic findings, objective clinical
             findings, or objective test results are insufficient to
             substantiate a substantial aggravation.

      {¶ 39} There is, however, no statutory definition of substantial aggravation. See,
e.g., Rowland v. Buehrer, 2d Dist. No. 27412, 2017-Ohio-7096, ¶ 35. Courts have generally
resorted to the unfortunately tautological premise that the dictionary definition of
No. 20AP-296                                                                               12

"substantial" includes "considerable." See, e.g., Pflanz v. Pilkington LOF, 1st Dist. No. C-
100574, 2011-Ohio-2670, ¶ 17 ("Thus, to be compensable, the aggravation of a preexisting
condition must be substantial both in the sense of being considerable and in the sense of
being firmly established through the presentation of objective evidence."); see also, Woods
v. Bur. of Workers' Comp., 2d Dist. No. 26561, 2016-Ohio-237.
       {¶ 40} The code specifically addresses abatement of substantially aggravated
conditions at R.C. 4123.54(G):
              If a condition that pre-existed an injury is substantially
              aggravated by the injury, and that substantial aggravation is
              documented by objective diagnostic findings, objective
              clinical findings, or objective test results, no compensation or
              benefits are payable because of the pre-existing condition
              once that condition has returned to a level that would have
              existed without the injury.

       {¶ 41} As with substantial aggravation, the definition of "level that would have
existed without the injury" in R.C. 4123.54(G), commonly termed baseline in these cases,
is not statutorily refined to include or exclude related or derivative conditions.
       {¶ 42} Relator asserts here that Wurschum bears the burden, as with an initial
allowance of industrial injury and allowed condition, of establishing that his impairment
remains above that putative baseline; in other words, that in cases of pre-existing
conditions and abatement, the burden shifts to the employee to prove continuing existence
of the aggravating condition once the employer has moved for a finding of abatement
pursuant to R.C. 4123.54(G). Relator then argues that there is not legally sufficient
evidence to establish any persisting aggravated condition for Wurschum above the baseline.
       {¶ 43} With respect to the burden of proof before the commission, the magistrate
finds that this is not a settled question in abatement cases. While not directly on point, the
following reasoning from State ex rel. Dinner v. Indus. Comm., 10th Dist. No. 03AP-322,
2004-Ohio-1778, ¶ 27, quoting State ex rel. Quarto Mining Co. v. Foreman, 79 Ohio St.3d
78, 83-84 (1997), suggests that Wurschum does not bear the burden here once the
commission has determined that aggravation was proven: " 'The claimant's burden is to
persuade the commission that there is a proximate causal relationship between his work-
connected injuries and disability, and to produce medical evidence to this effect. Murphy v.
Carrollton Mfg. Co., 61 Ohio St.3d 585 (1991); State ex rel. Basham v. Consolidation Coal
Co., 43 Ohio St.3d 151 (1989); Fox v. Indus. Comm., 162 Ohio St. 569 (1955); Aiken v. Indus.
No. 20AP-296                                                                                13

Comm., 143 Ohio St. 113 (1944). The claimant's burden in this regard does not extend so
far as to require him to raise, and then eliminate, other possible causes of his disability.' "
The magistrate therefore concludes that relator as movant bore the burden of proving
abatement. The magistrate further concludes, however, that this is of little importance in
this mandamus proceeding given the state of evidence in the stipulated record. The
existence of a clear legal duty on the part of the commission to grant the motion for
abatement does not hinge on any incorrect allocation of the burden of proof by the
commission in considering relator's motion, since both parties presented affirmative
factual support and neither rested on the status quo.
          {¶ 44} The question put before the commission by relator's motion was whether the
aggravation to a pre-existing condition, which relator expressly and specifically limited to
the arachnoid cyst, caused by Wurschum's workplace injury had abated such that
Wurschum was in the state or condition that he would have experienced but for the injury.
Tied to this are a number of issues with ill-defined boundaries for both the medical expert
opinion providers and the commission to resolve: What was the pre-injury baseline, what
was the post-surgery baseline, and to what extent did the reoccurrence of the arachnoid
cyst alter the post-surgery baseline such that an assessment of aggravation of the pre-
existing condition should be adjusted?
          {¶ 45} The first factual assessment by the commission prior to initial allowance of
the claims in this case was that Wurschum was asymptomatic with respect to the cyst prior
to his fall on the job. Wurschum therefore argues that the baseline in this case is that he
was entirely asymptomatic and that any persistent symptoms and limitations are in fact an
aggravation above that initial baseline.        Consistent with this view, counsel for the
commission pointed out at argument that another approach is to acknowledge that once
Wurschum had surgery to remove the cyst, he would never return to the asymptomatic pre-
injury baseline because of permanent alteration to his spinal anatomy through
laminectomies and other surgical impact to the body. These conditions, the commission
argues, are above the baseline because they flow from the cyst removal surgery and are
therefore proximately caused by the aggravation of the cyst resulting from his workplace
injury.
          {¶ 46} Relator stresses to the contrary that a fundamental factual point here is that
the accident did not cause the cyst but aggravated the cyst and made it symptomatic. From
No. 20AP-296                                                                                14

this, relator argues that once the cyst was removed a first time, Wurschum was in the state
or condition with respect to the cyst that he would have experienced but for the injury: with
the cyst gone, there was no pre-existing condition to aggravate.
       {¶ 47} From this, relator argues that Dr. Fye's report does not address the question
of whether the cyst, post-surgery and then post-reoccurrence, had returned to a level that
would have existed without the injury. Relator further emphasizes that it seeks only
abatement of the cyst condition, and not a consideration of whether the other allowed
claims related to surgery and back strain have resolved. Relator posits that Dr. Glazer's
report completely addresses the pertinent question and relies on the surgical history to
conclude that the pre-existing cyst was resolved through removal, and Wurschum had
reverted to baseline with respect to any aggravation of the now-absent cyst itself, if not with
respect to his other allowed conditions that flowed in part from the cyst surgery.
       {¶ 48} R.C. 4123.54(G) requires that, when considering abatement of a substantially
aggravated pre-existing condition, the commission must consider evidence of whether the
injured worker has returned to a level of function consistent with the pre-existing condition
but without the substantial aggravation caused by the industrial injury. The adjudication
of an abatement motion therefore requires not only a proximate cause analysis but also
reliance on objective clinical, diagnostic, and testing data. As with allowance of other types
of claims, the commission must rely upon medical evidence to establish a causal
relationship between an industrial injury and an application for compensation. Without
medical evidence, the commission has no basis to determine the cause of a medical
condition because it does not have that expertise. State ex rel. Cooper Tire & Rubber Co.
v. Bowers, 10th Dist. No. 14AP-331, 2015-Ohio-2240, ¶ 44, citing State ex rel. Yellow
Freight Sys. Inc. v. Indus. Comm., 81 Ohio St.3d 56 (1998).
       {¶ 49} The magistrate finds that the commission had before it some evidence to
support the conclusion that substantial aggravation of the pre-existing condition had not
abated. The denial of relator's motion was based upon Dr. Fye's report and conclusion that
the arachnoid cyst will continue to affect Wurschum, particularly when he performs heavier
labor activities. Dr. Fye accordingly imposed lifting restrictions as a condition to return to
work. Neither Dr. Fye's opinion nor Dr. Glazer's report attempted to separate out the cyst
proper from the other consequences of injury and surgery. It is therefore difficult for relator
No. 20AP-296                                                                                15

to establish that the cyst itself should be abated to the exclusion of other persisting
conditions.
       {¶ 50} Moreover, despite relator's assertions to the contrary, Dr. Fye's January 9,
September 5, and September 27, 2019 reports do constitute some evidence upon which the
commission could rely. There is no medical opinion testimony that the reoccurrence of the
cyst is not related to the aggravation of the cyst, and the commission was not obligated, nor
even empowered, to make that logical leap that relator's argument requires. Moreover,
there is nothing equivocal in Dr. Fye's reports, which remain consistent across time from
his post-operative report to his final opinion provided to rebut Dr. Glazer's conclusion that
bare fact of removal of the cyst in 2018 constitutes the only useful and objective evidence
regarding whether the pre-existing condition subsists and could still be subject to
aggravation by the injury. Nor is there objective evidence that, as suggested by relator, must
be considered by the commission to conclude that Wurschum suffers from some condition
or tendency to develop spinal cysts that can be taken to stand apart from the process of
injury in this case.
       {¶ 51} While the magistrate understands the risk of unwarranted exposure for
employers if abatement were not available due to the difficulty of establishing a baseline,
this is in fact not a case where the pre-existing condition could reliably be said to have been
entirely remedied or eliminated by the post-injury treatment.           Drs. Glazer and Fye
presented conflicting opinions on whether surgery had resolved the aggravation of the
baseline level of an asymptomatic cyst. Without accepting the commission's position taken
when arguing this mandamus action that post-surgery the claimant could never be returned
to his baseline condition, there was some evidence before the commission in the form of
Dr. Fye's opinion that, post-surgery and post-reoccurrence, Wurschum still suffered from
an aggravation of his previously asymptomatic pre-existing condition of an arachnoid cyst
on his spine.
       {¶ 52} Because the commission's decision is supported by some evidence and is in
accordance with law, it is the decision and recommendation of the magistrate that the
requested writ of mandamus be denied.


                                               /S/ MAGISTRATE
                                                MARTIN L. DAVIS
No. 20AP-296                                                                                16


                              NOTICE TO THE PARTIES

Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as error on appeal the court's
adoption of any factual finding or legal conclusion, whether or not specifically designated
as a finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
and specifically objects to that factual finding or legal conclusion as required by Civ.R.
53(D)(3)(b).